This case is now before the Court on a writ of certiorari previously granted under Rule 34 of this Court. The record discloses that on October 24, 1938, Warren Russell was a minor and owned a 1934 Chevrolet automobile, which he traded to C.R. Donaldson, trading as Donaldson Motor Sales, for a 1937 Chevrolet automobile. In exchanging the cars the parties placed a value on the 1934 car in the sum of $190.00 and 1937 Chevrolet at the sum of $649.06. The minor, Russell, paid the sum of $15.00 in cash and executed a contract and notes for the balance due on the 1937 Chevrolet in the sum of $444.06, which he agreed to pay in monthly installments of $24.67 each. The contract and notes were by the Donaldson Motor Sales assigned and transferred to the Seaboard Finance Company, and to it the minor Russell paid three installments, or some $74.01. Donaldson Motor Sales sold the 1934 Chevrolet car to Clifton C. Taylor.
When the trade was made and the cars exchanged, Donaldson fraudulently stated that the 1937 Chevrolet was in "first class running condition," when in truth and in fact it was what is commonly known among automobile dealers as "burnt up" or a "wreck," but appeared new and shiny. The engine was out of line, causing the car to shake, its starter would not work, the generator was old and dilapidated; the water pump defective and flew to pieces; the brakes were in bad condition, piston rings and cylinder walls worn and burnt out; the motor consumed twelve times more oil than a new engine; the transmission gears were worn and run down; the mechanical parts of the car were *Page 397 
in such a dilapidated condition that when running it made a terrible roar, racket or noise, and it was unsafe to attempt to drive the car on the public highway.
The minor, Russell, relied on the representations of C.R. Donaldson that the 1937 Chevrolet car was in first class condition and did not know at the time of the trade that the representations as to the condition of the car were false, but after attempting to drive the car for awhile he learned its true condition and requested Donaldson to place the car in first class condition according to his representations. Upon his refusal so to do, the minor Russell delivered the 1937 car to Donaldson and demanded the return of his 1934 car and all moneys paid under the contract, which was refused.
On May 1, 1939, Warren Russell, by his next friend, filed in the Circuit Court of Dade County, Florida, a bill of complaint against Donaldson Motor Sales, Seaboard Finance Company, and Clifton C. Taylor, who bought the 1934 car from Donaldson Motor Sales. The prayer of the bill seeks a rescission and cancellation of the contract of sale, an accounting, and the return to him of the 1934 car, which was then in the possession of Clifton C. Taylor. An answer was filed by the Seabord Finance Company and several motions were filed on the part of Donaldson Motor Sales and Clifton C. Taylor.
One of the grounds of each motion to dismiss was: "The bill of complaint is without equity."
On July 28, 1939, the lower court sustained the motion to dismiss the bill as to the defendant, Clifton C. Taylor, and granted a motion ore tenus made by the defendant Donaldson Motor Sales transferring the cause to the law court for the purpose of assessing the amount of damages against Donaldson and the Seaboard Finance Company, *Page 398 
and from this order an appeal has been perfected to this Court and the same is here for review.
We fully agree with the suggestion of counsel that under Section 75 of the Chanceery Act the Court below had the power to assign and transfer to the law courts for trial and disposition actions at law erroneously begun as suits in equity, but the question presented by the bill of complaint in this case is a set of facts charging fraud on the part of the Donaldson Motor Company in obtaining a 1934 Chevrolet car and some money from a minor. The minor comes into a court of equity and seeks a decree cancelling and rescinding the contract which he alleges was obtained by fraud, and for the purpose of this hearing the facts appearing in the bill of complaint are admitted to be true.
It is not necessary to cite authorities to sustain the holding that equity has jurisdiction over actions of fraud. The law likewise imposes a duty of supervision over minors and their property on the part of courts when properly presented. There is equity in the bill of complaint and we think the lower court erred in its order dismissing the bill of complaint as to Clifton C. Taylor and in the same order assigning or transferring the cause to the law court for the assessment of damages.
I think the order appealed from should be reversed and the case remanded for further proceedings in the lower court not inconsistent with the views herein expressed.
                          ON REHEARING